Citation Nr: 1742628	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, for substitution or accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to March 1966.  He died in February 2016 during the pendency of the appeal; his surviving spouse has been properly substituted as the Appellant on the underlying claim.    The issue has been recharacterized to indicate that accrued benefits are sought as a substituted Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2015, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.  This matter was most recently before the Board in June 2016.  At that time, the Board dismissed the appeal for lack of jurisdiction.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDING OF FACT

The Veteran's hepatitis C manifested in service and is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for hepatitis C, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for hepatitis C.  

First, the Board finds that there is evidence of a current disability.  The Veteran has hepatitis C.  See July 2007 Quest Diagnostics Report; see also VA examination reports.

Second, there is evidence of an in-service event, disease, or injury.  Specifically, the Veteran contended that he contracted hepatitis C from in-service exposure to blood, feces, and urine.  He cleaned latrines and laboratory rooms, transported blood samples, and disposed of hazardous waste and trash such as used needles and feminine hygiene products.  See July 2012 Correspondence; April 2013 Correspondence; January 2014 Correspondence.  Additionally, the Veteran had several air gun injections, exchanged razors with other soldiers, and came in contact with injured veterans.  See March 2013 VA Form 21-4138 Statement In Support of Claim. See also August 2017 Informal Hearing Presentation.  The Board notes that the Veteran is competent to report events that are consistent with his service and the Board has no reason to question the credibility of his statements in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, three private medical providers opined that it was "at least as likely as not" that the Veteran contracted hepatitis C from in-service exposure to multiple sources of the hepatitis virus.  See Dr. S.K.'s June 2013 letter; Dr. C.C.'s April 2016 letter; M.R.'s August 2016 letter.  In support of these opinions, the medical providers reviewed the Veteran's medical history, and relied on their own medical expertise, knowledge, and training.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hepatitis C is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for hepatitis C, for substitution or accrued benefit purposes, is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


